DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of LEE et al (US 2014/0367152) “LEE 152”).
Regarding claim 12, LEE 152 discloses a multilayer ceramic capacitor (Fig. 1, 100) comprising: a ceramic body (Fig. 1, 110) having a plurality of first internal electrodes (Fig. 2, 121) and a plurality of second internal electrodes (Fig. 2, 122) that are alternately 25stacked in a third direction (Fig. 1, T) with dielectric layers disposedDB1/ 111866911.3 Page 26Docket No.: 123193-8108therebetween (Fig. 3), wherein the ceramic body has a length L (Fig. 2, L) in a first direction (Fig. 2, L) orthogonal to the third direction greater than a width W (Fig. 2, W) thereof in a second direction (Fig. 2, W) orthogonal to the first and third directions (Fig. 2), and the first and second internal electrodes are each 5respectively exposed to third and fourth surfaces (Fig. 2, exposed at S5/S6) opposite each other in the second direction (Fig. 2); and first and second external electrodes (Fig. 1, 131/132) respectively disposed on the third and fourth surfaces to respectively connect to the plurality 
Regarding claim 13, LEE 152 further discloses that the first band portion extends onto both of the first and second 25surfaces of the ceramic body, and the width SW of the first bandDB1/ 111866911.3 Page 27Docket No.: 123193-8108portion on each of the first and second surfaces satisfies the ratio SW/W exceeding 0.11 and being less than 0.46 (Table 5 continued, when W =650 and G = 50, SW = 300 and SW/W = 0.23 which teaches the claim limitations).  
Regarding claim 14, LEE 152 further discloses that 5a length of the first and second electrode portions in the first direction is BW, and a ratio BW/L exceeds 0.10 (Fig. 1, extends whole length so would be greater than 0.1 of the length).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2014/0368968) in view of LEE et al (US 2014/0367152) “LEE 152”).
Regarding claim 1, LEE teaches a multilayer ceramic capacitor (Fig. 1, 100), comprising: a ceramic body (Fig. 2, 110) including a dielectric layer (Fig. 3, 111) and first and second internal electrodes (Fig. 3, 121/122) disposed to be stacked in a third direction (Fig. 2, T) with 5the dielectric layer interposed therebetween (Fig. 2-3), and having fifth and sixth surfaces (Fig. 2, 3/4) opposed in a first direction, third and fourth surfaces (Fig. 2, 5/6) opposed in a second direction, and first and second surfaces (Fig. 2, 1/2) opposed in the third direction; and first and second external electrodes (Fig. 2, 131/132) disposed on the third and 10fourth surfaces of the ceramic body, respectively (Fig. 2), and connected to the first and second internal electrodes (Fig. 2), respectively, wherein the first external electrode comprises a first electrode portion (Fig. 2, 131 on 5) disposed on the third surface of the ceramic body and a first band portion (Fig. 2, 131 on 1/2) extending onto the first and second surfaces 15of the ceramic body (Fig. 1), the second external electrode comprises a second electrode portion (Fig. 2, 132 on 6) disposed on the fourth surface of the ceramic body and a second band portion (Fig. 2, 132 on 1/2) extending onto the first and second surfaces of the ceramic body, and  20when a length of the ceramic body in the first direction is L (Fig. 2, L), a width thereof in the second direction is W (Fig. 2, W), a length of the first and second electrode portions in the first direction is BW (Fig. 2, L1), and a ratio BW/L exceeds 0.10 (Table 1, many examples).  

LEE 152 teaches that a width thereof in the second direction is W (Fig. 2, W), a width of the first or second band portion in the second direction is SW (Fig. 4, SW = [½ * (W-G)]), and a ratio SW/W is less than 0.46 (Table 5 continued, when W =650 and G = 50, SW = 300 and SW/W = 0.23 which teaches the claim limitations).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE 152 to the invention of LEE, in order to reduce and control the acoustic noise produced by the capacitor (LEE 152 [0076]).
 Regarding claim 2, LEE, as modified by LEE 152, further teaches that the ratio SW/W exceeds 0.11 (LEE 152 Table 5 continued, when W =650 and G = 50, SW = 300 and SW/W = 0.23 which teaches the claim limitations) and the ratio BW/L is less than 0.90 (LEE Table 1, many examples).  
 Regarding claim 3, LEE, as modified by LEE 152, further teaches that the 5ratio BW/L is in a range exceeding 0.10 and less than 0.90 (LEE Table 1, many examples).  
 Regarding claim 4, LEE, as modified by LEE 152, further teaches that the ratio SW/W exceeds 0.11 and is less than 0.46 (LEE 152 Table 5 continued, when W =650 and G = 50, SW = 300 and SW/W = 0.23 which teaches the claim limitations).  
10  Regarding claim 5, LEE, as modified by LEE 152, further teaches that each of the first and second internal electrodes comprises a capacitance portion (Fig. 4, 121(122)) overlapping with a neighboring internal electrode (Fig. 3) to contribute to capacitance formation and a lead-out portion (Fig. 4, S1) extending from the capacitance portion to be led-out to an outside of the 15ceramic body (Fig. 2).  
Regarding claim 6, LEE, as modified by LEE 152, further teaches that the capacitance portions of the first and second internal electrodes have a point-symmetrical shape with respect to a central axis 20extending in the third direction of the ceramic body (Fig. 3).  
 Regarding claim 7, LEE, as modified by LEE 152, further teaches that the lead-out portion of the first internal electrode is led-out to the third surface of the ceramic body (Fig. 2), andDB1/ 111866911.3Page 25Docket No.: 123193-8108 the lead-out portion of the second internal electrode is led-out to the fourth surface of the ceramic body (Fig. 2).  
 Regarding claim 8, LEE, as modified by LEE 152, further teaches that the 5first and second internal electrodes are disposed to be spaced apart from each of the fifth and sixth surfaces of the ceramic body (Fig. 3).  
 Regarding claim 9, LEE, as modified by LEE 152, further teaches that the ceramic body comprises an active portion (Fig. 3, between bottom 122 and top 121) in which the first and second 10internal electrodes overlap with each other to form capacitance (Fig. 3) and a cover portion (Fig. 3, top and bottom 111) disposed on upper and lower surfaces of the active portion opposed in the third direction (Fig. 3).  
 Regarding claim 10, LEE, as modified by LEE 152, further teaches that the 15first and second band portions are disposed to be spaced apart from each other by 0.08 W or more (LEE Table 5 continued, G is greater than 0.08W when G is greater than 52µm).  
 Regarding claim 11, LEE, as modified by LEE 152, further teaches that the width W of the ceramic body in the second direction is less than 20or equal to the length L of the ceramic body in the first direction (Fig. 2).  

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2014/0367152) “LEE 152”) in view of LEE et al (US 2014/0368968).
 Regarding claim 15, LEE 152 fails to teach the claim limitations. 

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of LEE 152, in order to reduce and control the acoustic noise produced by the capacitor (LEE [0078]).
Regarding claim 16, LEE 152 fails to teach the claim limitations. 
LEE teaches that each of the first and second internal electrodes comprises a capacitance portion (Fig. 4, 121(122)) overlapping with a neighboring internal 15electrode to contribute to capacitance formation (Fig. 3) and a lead-out portion (Fig. 4, S1) extending from the capacitance portion to be led-out to an outside of the ceramic body (Fig. 2-3).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of LEE 152, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
 Regarding claim 17, LEE 152, as modified by LEE, further teaches that 20the capacitance portion is spaced apart from the third and fourth surfaces of the ceramic body by a distance smaller than the width SW of the first or second band portion in the second direction (LEE Fig. 2, tops of 131/132 extend further in W direction than tabs of 121/122).

Additional Relevant Prior Art:
AHN et al (US 2018/0020545) teaches relevant art in Fig. 4.
AHN et al (US 2015/0114705) teaches relevant art in Fig. 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848